Citation Nr: 0724573	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  03-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease on a direct basis or as secondary to herbicide 
exposure.

2.  Entitlement to service connection for gastritis on a 
direct basis or as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1971 and from May 1973 to July 1990.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam and is presumed to have been exposed to an 
herbicide agent.

2.  The medical evidence of record does not establish a 
relationship between coronary artery disease or gastritis and 
active military service, to include the veteran's presumed 
exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service, and is not presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Gastritis was not incurred in or aggravated by service, 
and is not presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
coronary artery disease and gastritis on a direct basis or as 
secondary to herbicide exposure while stationed in Vietnam.  
See VA Forms 21-4138 dated December 2000 and September 2001; 
notice of disagreement (NOD) received November 2001; June 
2003 VA Form 9.  

With regard to disabilities a veteran attributes to herbicide 
exposure, service connection will be presumed with respect to 
certain disorders provided two sets of requirements are met.  

Any veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  The veteran's service medical 
records reveal that he was stationed in Danang, Vietnam in 
May 1970.  See abstract of service and medical history.  As 
such, he is presumed to have been exposed to an herbicide 
agent unless there is affirmative evidence to establish that 
he was not exposed to any such agent during that service.  
Id.  No such affirmative evidence exists here, so the first 
set of requirements has been met.  

The second requirement to establish presumptive service 
connection is that one of the specified diseases listed in 
38 C.F.R. § 3.309(f) must have become manifest to the 
specified degree of severity within the time period set forth 
in 38 C.F.R. § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a) (2006).  In this case, the 
veteran seeks service connection for coronary artery disease 
and gastritis.  Despite the fact that the veteran is presumed 
to have been exposed to herbicides during his tour of duty in 
Vietnam, neither disease is included in the list of those for 
which the law has created a presumption of service 
connection.  In fact, VA has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam is not warranted for gastrointestinal 
and digestive disease (including liver toxicity); circulatory 
disorders; or any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003).  
As such, the veteran is not entitled to service connection 
for coronary artery disease or gastritis on a presumptive 
basis due to herbicide exposure.  

Notwithstanding the above, a veteran who fails to meet the 
criteria for service connection on a presumptive basis is not 
precluded from establishing service connection with proof of 
actual direct causation, a theory also advanced by the 
veteran in this case.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  As such, the Board will proceed to evaluate the 
veteran's claims on a direct basis.  

To establish service connection, the evidence must 
demonstrate that a disease or injury resulting in current 
disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records indicate that he was 
seen with complaints of stomach pain on multiple occasions.  
See e.g., December 1977, August 1979, and February 1980 
health records.  He was assessed with gastritis in July 1986.  
See emergency care and treatment record.  The veteran's 
service medical records also indicate that he began 
complaining of chest pain in February 1990.  A provisional 
diagnosis of atypical chest pain, positive risk factors was 
made, but an April 1990 posterior-anterior (PA) chest x-ray 
revealed no active chest disease.  During an examination for 
the purpose of transfer to the fleet reserve, the veteran 
denied stomach, liver or intestinal trouble, palpitation or 
pounding heart, and heart trouble, and indicated that he did 
not know whether he ever had or then had chest pain or 
pressure.  See April 1990 report of medical history.  

The veteran underwent a VA compensation and pension (C&P) 
examination in December 1990, at which time he complained of 
chest pain.  Examination of the cardiovascular system 
revealed regular rhythm and no murmurs or cardiac 
enlargement.  Examination of the digestive system found no 
history of any significant gastrointestinal system disease, 
and the veteran's abdomen was soft and flat without masses, 
unusual tenderness, or surgical scars.  The rectal 
examination was also normal with a negative fecal hemoccult.  
Erect PA and left lateral views of the chest showed no 
evidence of active disease.  In pertinent part, the veteran 
was diagnosed with mild, untreated, hypertension; there was 
no diagnosis related to either the cardiovascular or 
digestive systems.  

Later post-service medical records reveal the veteran's 
persistent cardiovascular problems.  See records from Shands 
Jacksonville Medical Center (Shands), Dr. Tiomico, Baptist 
St. Vincent's Beaches Medical Center, and VA Jacksonville 
outpatient treatment records; June 2000 letter from Dr. 
D'Agostino; January 2006 letter from Dr. Klugewicz.  He was 
admitted with a diagnosis of severe multi-vessel coronary 
artery disease in June 2000 and thereafter underwent cardiac 
catheterization on June 12, 2000 and coronary artery bypass 
grafting X5 two days later.  See June 2000 discharge summary 
from Shands.  Post-service records also reveal that the 
veteran underwent an upper GI series and was found to suffer 
from moderate gastroesophageal reflux, otherwise negative 
upper GI series, in April 1997.  See records from 
Jacksonville VA outpatient clinic.  

The veteran underwent a VA C&P examination in February 2005.  
He reported that since the bypass surgery, he has had 
occasional mild chest discomfort, but not typical angina.  
The veteran denied any orthopnea, paroxysmal nocturnal 
dyspnea (PND), lower extremity edema or other symptoms 
suggestive of heart failure.  His activity was not limited by 
cardiopulmonary symptoms, although he was not very active due 
to lack of motivation.  The veteran denied reproducible chest 
pressure with activity or any similar symptoms.  He reported 
a family history significant for a father who died of a 
stroke at the age of 55, and a social history significant for 
a 30 to 40 pack per year smoking history while he was in 
service, quitting shortly after his retirement in 1990.  
Regarding his history of reflux, the veteran reported 
intermittent heart burn symptoms after eating certain foods, 
especially spicy ones, once or twice per week.  He reported 
that the problem is managed by avoiding this kind of food.  
The veteran denied nausea, vomiting, regurgitation, bleeding 
or melena, but did note occasional constipation.  He was 
unable to say whether reflux occurred during service, but 
reported he felt his present-day symptoms were related to the 
food he was served in service.  
Although the VA examiner acknowledged that he did not have 
the claims folder available for review, he opined that given 
the early age of onset of coronary artery disease, it was at 
least as likely as not that hypercholesterolemia and tobacco 
use, while in military service, posed very strong risk 
factors for the development of coronary artery disease given 
the veteran's family history, and these things likely led to 
the development of premature coronary artery disease.  The 
examiner concluded, therefore, it is at least as likely as 
not that the coronary artery disease was incurred and/or 
aggravated by conditions that were already present during his 
time in service if these can be documented in the claims 
folder.  Regarding the reflux, the VA examiner indicated that 
the veteran's symptoms are intermittent and that based upon 
the veteran's history, it is less likely than not that the 
reflux was incurred and/or aggravated by service.  

Due to the fact that the VA examiner did not review the 
veteran's claims folder during the February 2005 examination, 
this opinion cannot be afforded much probative value.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  Recognizing this, the RO 
requested a medical opinion in the form of an addendum to 
discuss whether or not the veteran has coronary artery 
disease and gastroesophageal reflux disease and, if so, 
whether or not these conditions were incurred in or 
aggravated by service.  

Another VA examiner conducted a thorough review of the 
veteran's claims folder in June 2005.  The examiner noted 
that the service medical records are silent for coronary 
artery disease and gastroesophageal reflux disease and went 
through the post-service medical evidence in detail.  The 
examiner reported that the veteran had multiple risk factors 
for the development of coronary artery disease, to include a 
family history of premature cardiovascular disease, a history 
of tobacco product use, hypertension, and male gender, while 
also noting that he is five feet three inches in height and 
weighs 176.8 pounds.  The VA examiner indicated that it would 
only be with speculation to relate the veteran's coronary 
artery disease, which he does indeed have, to active service 
since he was not diagnosed until 2000.  The VA examiner also 
reported the absence of medical evidence to support the 
veteran's claim that coronary artery disease is due to or was 
aggravated by service.  As such, the examiner opined that 
coronary artery disease is not due to and was not aggravated 
by service as there is no medical data to support such a 
relationship.  

As for gastroesophageal reflux disease, the examiner reported 
that the service medical records reveal treatment for acute 
food poisoning with GI symptoms in 1970, but no evidence of 
gastroesophageal reflux disease.  The examiner noted that the 
veteran underwent an upper GI series in 1997, at which time 
he was diagnosed with gastroesophageal reflux disease.  
Although the veteran does have evidence of gastroesophageal 
reflux disease, the examiner opined that given the findings 
of the upper GI series performed in 1997, there is no medical 
evidence to support the claim that it was incurred in or 
aggravated by service, as there is no medical data to support 
such a relationship.  

In December 2006, the Board remanded the veteran's claims for 
appropriate C&P examinations to determine the etiology of any 
diagnosed heart or gastrointestinal disability.  The Board 
determined that a remand was necessary because the examiner 
who conducted the December 2005 VA examiner had examined the 
veteran without access to his claims folder for review, and 
the June 2005 examiner had conducted a review of the claims 
folder without re-examining the veteran.  

The veteran underwent VA C&P heart and stomach, duodenum and 
peritoneal adhesions examinations in February 2007, at which 
time his claims folder and medical records were reviewed.  In 
pertinent part, the veteran was diagnosed with coronary 
artery disease status post (s/p) coronary artery bypass graft 
(CABG).  The VA examiner opined that is less likely than not 
that the present diagnosis was incurred in or aggravated by 
active duty service as there was no objective medical data to 
support the claim.  More specifically, the VA examiner noted 
that while the veteran had complaints of chest pain while on 
active duty and was referred to internal medicine for 
evaluation, he was diagnosed as having non-cardia atypical 
chest wall pain.  In addition, his discharge physical exam 
was silent related to any cardiac disease.  The veteran was 
also diagnosed with gastroesophageal reflux disease.  The VA 
examiner opined that is less likely than not that this 
condition was incurred in or aggravated while on active duty 
as there was no objective medical evidence to support the 
claim.  


The evidence of record does not support the claims for 
entitlement to service connection for coronary artery disease 
or gastritis.  The Board acknowledges the veteran's 
contention that he suffered chest pains and stomach-related 
problems while in service, and also acknowledges that he 
currently suffers from coronary artery disease and 
gastroesophageal reflux disease.  The medical evidence of 
record, however, does not establish a relationship between 
these diseases and active service, to include his presumed 
exposure to herbicide agents.  In the absence of a medical 
opinion that the veteran's coronary artery disease and 
gastroesophageal reflux disease are etiologically related to 
service, service connection for these diseases is not 
warranted and the claims must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the necessary evidence to 
substantiate his claims; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See July 2001 letter.  A May 2003 statement of the 
case (SOC) later advised the veteran of the need to provide 
any evidence in his possession that pertains to the claims.  
As such, VA fulfilled its notification duties.  Quartuccio, 
16 Vet. App. at 187.  The veteran was also provided notice of 
the appropriate disability rating and effective date of any 
grant of service connection in a March 2006 supplemental SOC 
(SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been associated with the claims file and he was afforded 
appropriate VA examinations in connection with his claims.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Service connection for coronary artery disease, to include as 
due to herbicide exposure, is denied.  

Service connection for gastritis, to include as due to 
herbicide exposure, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


